DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021, has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 12 and 18 recite the limitation "the expanded graphite" in l. 4 and l. 5, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1, 3, 7, 10, 15-16, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP 2000-264795 to Oguri, et al. (hereinafter “Oguri”) in view of U.S. Patent Appl. Publ. No. 2013/0000547 to Hisao Kogoi (“Kogoi”) and further in view of U.S. Patent Appl. Publ. No. 2014/0123892 to Vladimirov, et al. (“Vladimirov”) and a brochure from SGL Carbon Group entitled “Carbon Fiber-Reinforced Carbon:  Properties, Uses, and Forms Supplied” published 05/2004 (“SGL Carbon”). 
Regarding claim 1, Oguri teaches a heat-insulating shield member (see, e.g., the Abstract, Figs. 1-7, and entire reference), 
wherein the heat-insulating shield member is arranged and used between a SiC source housing and a substrate support in a single crystal manufacturing apparatus (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a shield member in the form of plate members (5a) or (5b) provided in a crucible (1) between raw material (4) and a cover material (2) which supports a substrate (3)),
wherein the single crystal manufacturing apparatus comprises
a crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a crucible (1)) and
a heating member arranged on an outer periphery of the crystal growth container (see, e.g., ¶[0015] which teaches that the crucible (1) is heated by a heater which is necessarily provided or, alternatively, would be reasonably expected to be provided around an outer periphery of the crucible (1) in order to facilitate efficient and uniform heating),
wherein the crystal growth container includes
the SiC source housing, wherein the SiC source housing is disposed at a lower portion of the apparatus (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the crucible (1) includes a housing portion at a bottom thereof which holds SiC raw material (4)), 
the substrate support, wherein the substrate support is arranged above the SiC source housing and supports a substrate so as to face the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a cover material (2) which is arranged above the SiC raw material (4) and supports a substrate (3) which faces the SiC raw material (4)),  
the heat-insulating shield member which is arranged and used between the SiC source housing and the substrate support (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the shield member in the form of plate members (5a) or (5b) is provided between raw material (4) and a cover material (2) which supports a substrate (3)), and 
a supporting rod which supports a center of the heat-insulating shield member from a lower side (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which 
wherein the single crystal manufacturing apparatus is configured to grow a single crystal from a SiC source on the substrate by sublimating the SiC source from the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the apparatus is configured to grow a SiC single crystal (10) onto the substrate (3) by sublimating the SiC raw material (4)), 
wherein the heat-insulating shield member contains a low thermally conductive carbon material, the low thermally conductive carbon material consists of carbon (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite), and 
a diameter of the heat-insulating shield member is smaller than an inner diameter of the crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the diameter of the plate members (5a) and (5b) is smaller than an inner diameter of the container (1)), and 
the heat-insulating shield member is made of a heat-insulating material having a thermal conductivity in at least a thickness direction (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-
Oguri does not explicitly teach that the low thermally conductive material has a thermal conductivity lower than graphite.  However, in Figs. 1, 3, & 5 and ¶¶[0012]-[0029] Oguri teaches various embodiments of the shield (5a), (5b), and (5c) which are each designed to produce a more uniform temperature at a top surface of the shield by increasing the insulating capabilities of the shield member.  This is achieved by providing gaps between individual shield plates (5a) in Fig. 1, by providing a thicker shield (5b) in Fig. 3, or by utilizing a porous graphite material as in Fig. 5.  Then in Fig. 1 and ¶¶[0036]-[0056] as well as elsewhere throughout the entire reference Kogoi teaches an analogous system and method for the growth of SiC by the sublimation method.  In ¶[0041] Kogoi specifically teaches the use of a heat insulating material (2) consisting of carbon fibers in order to stably maintain the crucible (6) at a high temperature.  Thus, an ordinary artisan would look to the teachings of Kogoi and would readily recognize that a low thermally conductive carbon material such as the carbon fiber insulation utilized in the system of Kogoi would function as an ideal heat shield (5a)-(5b) in the system in Figs. 1 & 3 of Oguri since it would facilitate efficient shielding of the growing SiC crystal (10) from the SiC raw material source (4) and the production of a more uniform temperature at a surface of the shield (5a)-(5c).  Moreover, due to the inherent nature of carbon fibers, the carbon fiber material of Kogoi must necessarily possess or, alternatively, would reasonably be expected to possess a thermal conductivity lower than graphite.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Oguri and Kogoi do not explicitly teach that the thermal conductivity of the heat-insulating shield member is 29 to 40 W/m-K in at least a thickness direction.  However, in Fig. 3 and ¶¶[0072]-[0075] as well as elsewhere throughout the entire reference Vladimirov teaches an embodiment of a furnace for crystal growth from raw material contained within a crucible.  In ¶[0074] Vladimirov specifically teaches the use of sheet elements (15) and (19) comprised of carbon fiber-reinforced carbon (CFRC) to form a gas conduit (14) with the CFRC having a thermal conductivity of about 25 W/m-K.  Thus a person of ordinary skill in the art would look to the teachings of Vladimirov and would readily recognize that CFRC may be used as the carbon fiber insulation utilized for the heat shield (5a)-(5b) in the crystal growth system of Oguri and Kogoi since this would involve nothing more than the use of a known material for its intended use.  Moreover, the thermal conductivity of about 25 W/m-K of the CFRC of Vladimirov is sufficiently close to the claimed lower limit of 29 W/m-K that it would be reasonably expected to yield the same results.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  Alternatively, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 3, Oguri does not explicitly teach that the low thermally conductive carbon material is either a carbon fiber material or expanded graphite.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and ¶¶[0036]-[0056] as well as elsewhere throughout the entire reference Kogoi teaches an analogous system and method for the growth of SiC by the sublimation method.  In ¶[0041] Kogoi specifically teaches the use of a heat insulating material (2) comprised of carbon fibers in order to stably maintain the crucible (6) at a high temperature.  Thus, an ordinary artisan would look to the teachings of Kogoi and would readily recognize that a low thermally conductive carbon material such as the carbon fiber insulation utilized in the system of Kogoi would function as an ideal shield (5a) or (5b) in the system of Oguri 
Regarding claim 7, Oguri teaches a single crystal manufacturing apparatus (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising:  
a crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a crucible (1)) and
a heating member arranged on an outer periphery of the crystal growth container (see, e.g., ¶[0015] which teaches that the crucible (1) is heated by a heater which is necessarily provided or, alternatively, would be reasonably expected to be provided around an outer periphery of the crucible (1) in order to facilitate efficient and uniform heating),
wherein the crystal growth container includes
a SiC source housing disposed at a lower portion of the apparatus (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the crucible (1) includes a housing portion at a bottom thereof which holds SiC raw material (4)), and
a substrate support which is arranged above the SiC source housing and supports a substrate so as to face the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a cover material (2) which is 
a heat-insulating shield member which is arranged and used between the SiC source housing and the substrate support (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a single crystal manufacturing apparatus for SiC crystal (10) growth which possesses a shield member in the form of plate members (5a) or (5b) provided in a crucible (1) between raw material (4) and a cover material (2) which supports a substrate (3)), and 
a supporting rod which supports a center of the heat-insulating shield member from a lower side (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that plate members (5a) and/or (5b) are supported from a lower side by a support rod (7)), 
wherein the heat-insulating shield member contains a low thermally conductive carbon material, wherein the low thermally conductive carbon material consists of carbon (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite), and 
a diameter of the heat-insulating shield member is smaller than an inner diameter of the crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the diameter of the plate members (5a) or (5b) is smaller than an inner diameter of the container (1)), 
wherein the single crystal manufacturing apparatus is configured to grow a single crystal from a SiC source on the substrate by sublimating the SiC source from the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the apparatus is configured to grow a SiC single crystal (10) onto the substrate (3) by sublimating the SiC raw material (4)), and 
the heat-insulating shield member is made of a heat-insulating material having a thermal conductivity in at least a thickness direction (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite which necessarily possesses a thermal conductivity in a thickness direction).  
Oguri does not explicitly teach that the low thermally conductive material has a thermal conductivity lower than graphite.  However, in Figs. 1, 3, & 5 and ¶¶[0012]-[0029] Oguri teaches various embodiments of the shield (5a), (5b), and (5c) which are each designed to produce a more uniform temperature at a top surface of the shield by increasing the insulating capabilities of the shield member.  This is achieved by providing gaps between individual shield plates (5a) in Fig. 1, by providing a thicker shield (5b) in Fig. 3, or by utilizing a porous graphite material as in Fig. 5.  Then in Fig. 1 and ¶¶[0036]-[0056] as well as elsewhere throughout the entire reference Kogoi teaches an analogous system and method for the growth of SiC by the sublimation method.  In ¶[0041] Kogoi specifically teaches the use of a heat insulating material (2) consisting of carbon fibers in order to stably maintain the crucible (6) at a high temperature.  Thus, an prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Oguri and Kogoi do not explicitly teach that the thermal conductivity of the heat-insulating shield member is 29 to 40 W/m-K in at least a thickness direction.  However, in Fig. 3 and ¶¶[0072]-[0075] as well as elsewhere throughout the entire reference Vladimirov teaches an embodiment of a furnace for crystal growth from raw material contained within a crucible.  In ¶[0074] Vladimirov specifically teaches the use of sheet elements (15) and (19) comprised of carbon fiber-reinforced carbon (CFRC) to form a gas conduit (14) with the CFRC having a thermal conductivity of about 25 W/m-K.  Thus a person of ordinary skill in the art would look to the teachings of Vladimirov and would prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  Alternatively, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30 W/m-K perpendicular to the plane of the sheet.  Figure 6 on p. 13 shows that 2001G exhibits a thermal conductivity in the vicinity of 30 W/m-K or greater at temperatures of between approximately 1,800 to 2,000 °C which is the operating temperature utilized by the crystal growth apparatus of Oguri.  Thus, a person of ordinary skill in the art would look to the teachings of SGL Carbon and would readily recognize that CFRC having a thermal conductivity in the vicinity of 30 W/m-K would be suitable for use as the CFRC in the teachings of Vladimirov since it possesses the materials properties necessary for use in a crystal growth apparatus for SiC sublimation growth.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 10, Oguri teaches that the heat-insulating shield member is made of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite).  Alternatively, as noted supra with respect to the rejection of claim 1, in Fig. 1 and ¶[0041] Kogoi specifically teaches the use of a heat insulating material (2) consisting of carbon fibers in order to stably maintain the crucible (6) at a high temperature.  Thus, an ordinary artisan would look to the teachings of Kogoi and would readily recognize that a low thermally conductive carbon material such as the carbon fiber insulation utilized in the system of Kogoi would function as an ideal heat shield (5a)-(5b) in the system in Figs. 1 & 3 of Oguri since it would facilitate efficient shielding of the growing SiC crystal (10) from the SiC raw material source (4) and the production of a more uniform temperature at a surface of the shield (5a)-(5c).  
Regarding claim 15, Oguri teaches that the heat-insulating shield member is arranged between the SiC source housing and the substrate support in a single crystal manufacturing apparatus (see, e.g., Figs. 1, 3, & 5 and ¶¶[0012]-[0026] which teach that the thermal shield (5a), (5b), or (5c) is provide between the source material (4) housing (1) and the substrate support (2)).  
Regarding claim 16, Oguri teaches that the heat-insulating shield member is made of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it supra with respect to the rejection of claim 7, in Fig. 1 and ¶[0041] Kogoi specifically teaches the use of a heat insulating material (2) consisting of carbon fibers in order to stably maintain the crucible (6) at a high temperature.  Thus, an ordinary artisan would look to the teachings of Kogoi and would readily recognize that a low thermally conductive carbon material such as the carbon fiber insulation utilized in the system of Kogoi would function as an ideal heat shield (5a)-(5b) in the system in Figs. 1 & 3 of Oguri since it would facilitate efficient shielding of the growing SiC crystal (10) from the SiC raw material source (4) and the production of a more uniform temperature at a surface of the shield (5a)-(5c).  
Regarding claim 21, Oguri teaches that the heat-insulating shield member has a circular flat shape, and the crystal growth container has a columnar crucible shape (see, e.g., Figs. 1, 3, & 5 ¶[0013] and ¶[0021] of Oguri which teach that the crucible (1) has a cylindrical shape while the shield (5b) has a circular form).  
Regarding claim 22, Oguri teaches that the heat-insulating shield member consists of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite).  Alternatively, as noted supra with respect to the rejection of claim 1, in Fig. 1 and ¶[0041] Kogoi specifically teaches the use of a heat insulating material (2) consisting of carbon fibers in order to stably maintain the crucible (6) at a high temperature.  Thus, an ordinary artisan would look to the teachings of Kogoi and would readily recognize that a low 
Regarding claim 23, Oguri teaches that the heat-insulating shield member has a circular flat shape, and the crystal growth container has a columnar crucible shape (see, e.g., Figs. 1, 3, & 5 ¶[0013] and ¶[0021] of Oguri which teach that the crucible (1) has a cylindrical shape while the shield (5b) has a circular form).  
Regarding claim 24, Oguri teaches that the heat-insulating shield member consists of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite).  Alternatively, as noted supra with respect to the rejection of claim 1, in Fig. 1 and ¶[0041] Kogoi specifically teaches the use of a heat insulating material (2) consisting of carbon fibers in order to stably maintain the crucible (6) at a high temperature.  Thus, an ordinary artisan would look to the teachings of Kogoi and would readily recognize that a low thermally conductive carbon material such as the carbon fiber insulation utilized in the system of Kogoi would function as an ideal heat shield (5a)-(5b) in the system in Figs. 1 & 3 of Oguri since it would facilitate efficient shielding of the growing SiC crystal (10) from the SiC raw material source (4) and the production of a more uniform temperature at a surface of the shield (5a)-(5c).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of Kogoi and further in view of Vladimirov and SGL Group and still further in view of U.S. Patent Appl. Publ. No. 2013/0280466 to Zwieback, et al. (“Zwieback”). 
Regarding claim 6, Oguri does not explicitly teach that the heat-insulating shield member has a surface which is coated by a metal carbide layer.  However, in Figs. 6-7 and ¶¶[0127]-[0145] as well as elsewhere throughout the entire reference Zwieback teaches an analogous embodiment of a SiC sublimation growth system in which a separation plate (66) is provided between a SiC source material (61) and seed crystal (63).  In Fig. 7 and ¶[0144] Zwieback teaches that the plate (66) is desirably protected against vapor erosion by means of a high-temperature CVD coating comprised of TaC.  Thus, in view of the teachings of Zwieback an ordinary artisan would be motivated to provide the plate members (5a)-(5c) of Oguri with a metal carbide coating in order to protect the heat-insulating shield member from vapor erosion during SiC growth.  

Claim(s) 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of Kogoi, Vladimirov, and SGL Group and further in view of U.S. Patent Appl. Publ. No. 2010/0061914 to Zwieback, et al. (“Zwieback II”).  
Regarding claim 5, Oguri does not explicitly teach that the heat-insulating shield member has a structure in which a heat-insulating material is surrounded by a graphite material.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and 
Regarding claim 11, Oguri does not explicitly teach that the heat-insulating shield member is made of porous carbon in the manner recited in the context of claims 1 and 11.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and ¶¶[0012]-[0023] Oguri teaches a shield member in the form of opposing plate members (5a) which are separated from each other by an annular member (6) which produces an air gap therebetween.  The air gap produces a more uniform temperature at a top surface of the shield by increasing the insulating capabilities of the shield member.  Then in Fig. 6 and ¶¶[0057]-[0063] Zwieback II teaches an embodiment of a SiC sublimation growth system in which a growth guide (42) is manufactured from a porous carbon material having a low thermal conductivity at SiC sublimation growth temperatures and preferably has a thermal conductivity of less than 20 W/m-K at a temperature of 2,000 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Zwieback II and would readily recognize that the air gap between the shield members (5a) in Fig. 1 of Oguri may be filled with a low thermal conductivity material such as the porous carbon material taught by Zwieback II which is then surrounded by the graphite plates (i.e., the CFRC of Vladimirov) that constitute the shield members (5a) since this would provide a more consistent and known thermal insulator which provides the desired insulating properties necessary for the shield member (5a) of Oguri to function according to its intended purpose.  Moreover, in this case, the use of a porous carbon material as taught by Zwieback II in this manner would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 17, Oguri does not explicitly teach that the heat-insulating shield member is made of porous carbon in the manner recited in the context of claims 7 and 17.  However, as noted supra with respect to the rejection of claim 7, in Fig. 1 and ¶¶[0012]-[0023] Oguri teaches a shield member in the form of opposing plate members (5a) which are separated from each other by an annular member (6) which produces an air gap therebetween.  The air gap produces a more uniform temperature at a top surface of the shield by increasing the insulating capabilities of the shield member.  Then in Fig. 6 and ¶¶[0057]-[0063] Zwieback II teaches an embodiment of a SiC sublimation growth system in which a growth guide (42) is manufactured from a porous carbon material having a low thermal conductivity at SiC sublimation growth temperatures and preferably has a thermal conductivity of less than 20 W/m-K at a temperature of 2,000 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Zwieback II and would readily recognize that the air gap between the shield members (5a) in Fig. 1 of Oguri may be filled with a low thermal conductivity material such as the porous carbon material taught by Zwieback II which is then surrounded by the graphite plates (i.e., the CFRC of Vladimirov) that constitute the shield members (5a) since this would provide a more consistent and known thermal insulator which provides the desired insulating properties necessary for the shield member (5a) of Oguri to function according to its intended purpose.  Moreover, in this case, the use of a porous carbon material as taught by Zwieback II in this manner would involve nothing more than the use of a known material according to its intended use.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of Kogoi and further in view of Vladimirov and SGL Group and still further in view of U.S. Patent Appl. Publ. No. 2006/0144326 to Einhaus, et al. (“Einhaus”).  
Regarding claim 4, Oguri and Kogoi do not explicitly teach that the low thermally conductive carbon material is a graphite material having thermal anisotropy.  However, as noted supra with respect to the rejection of claims 1 and 3, in Figs. 1, 3, & 5 and ¶¶[0012]-[0029] Oguri teaches various embodiments of the shield (5a), (5b), and (5c) which are each designed to produce a more uniform temperature at a top surface of the shield by increasing the insulating capabilities of the shield member.  This is achieved by providing gaps between individual shield plates (5a) in Fig. 1, by providing a thicker shield (5b) in Fig. 3, or by utilizing a porous graphite material as in Fig. 5.  Then in Fig. 2 and ¶¶[0017]-[0026] Einhaus teaches an embodiment of a graphite crucible comprised of a bottom (7) and sidewalls (8).  In ¶[0026] Einhaus teaches that the bottom (7) and sidewalls (8) may be formed from graphite plates having anisotropic thermal properties in order to promote more efficient transfer of heat through the plates during the crystal growth process.  Thus, in view of the teachings of Einhaus an ordinary artisan would readily recognize that more efficient transfer of heat toward and/or away from a center of the individual plates (5a), (5b), and (5c) utilized in the system of Oguri may be achieved by constructing the plate (5) from a graphite material having anisotropic thermal properties which promote more efficient heat transfer in the desired direction.  The motivation for utilizing a graphite plate (5) having anisotropic thermal properties would be to, for example, promote growth of a SiC crystal (10) having the desired shape.  In this .  

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of Kogoi, Vladimirov, and SGL Group and further in view of U.S. Patent Appl. Publ. No. 2015/0152569 to Okada, et al. (“Okada”) and still further in view of Japanese Patent Appl. Publ. No. JP01-014139 to Norimichi Matsuoka (“Matsuoka”).  It is noted that claims 12 and 18 appear to recite product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process .
Regarding claim 12, Oguri teaches that the heat-insulating shield member is made of a graphite material (see, e.g., Fig. 1 and ¶[0014] which teaches that the thermal shields (5a) are made of a material such as “black lead” which, in light of the machine translation is understood to mean a carbon-containing material such as graphite), but does not explicitly teach that the thermal conductivity thereof is anisotropic in the thickness direction and a direction orthogonal to the thickness direction, and is formed by pressing the expanded graphite into a compacted sheet shape.  However, in Figs. 1-2 and ¶¶[0048]-[0070] as well as elsewhere throughout the entire reference Okada teaches an embodiment of a system for SiC crystal growth in which a bottom part (28B) of a seed shaft (28) for supporting a SiC seed crystal (32) includes a low heat conductive member (28C) arranged on an upper surface of the bottom part (28B).  The low heat conductive member (28C) possesses a thermal conductivity lower than that of graphite and, as explained specifically in ¶[0070], may be comprised of anisotropic graphite in which the thermal conductivity in the axial direction is lower than the thermal conductivity in a direction perpendicular to the axial direction.  In ¶¶[0080]-[0081] Okada specifically teaches that the use of the heat conductive member (28C) facilitates dissipation of heat within the bottom part (28B) and thereby provides a more uniform temperature across the seed crystal (32).  Thus, in view of the teachings of Okada an ordinary artisan would be motivated to minimize temperature nonuniformities across the heat-insulating shield member of Oguri through the use of a graphite material having an anisotropic thermal conductivity in the thickness and in-plane directions.  In this case the use of a carbon fiber 
Oguri, Okada, Vladimirov, and SGL Group do not explicitly teach that the anisotropic graphite material is formed by pressing expanded graphite into a compacted shape.  However, as explained supra, the anisotropic graphite sheet is considered a product-by-process limitation and, hence, the anisotropic graphite sheet of Okada and/or Vladimirov is considered to possess the same properties even if produced by a different process.  Alternatively, in pp. 4-5 of the specification Matsuoka teaches a method of producing a flexible graphite sheet which includes, inter alia, a final step of compressing expanded graphite at room temperature to obtain a graphite sheet having the desired final thickness.  Thus, in view of the teachings of Matsuoka an ordinary artisan would readily recognize that an anisotropic graphite sheet having the properties taught in Okada may be produced by a process which includes pressing expanded graphite into a compacted sheet shape as claimed.  Moreover, since the pressed expanded graphite of Matsuoka is produced in the claimed manner using the same steps it must necessarily possess the same properties, namely a thermal conductivity of between 29 and 40 W/m-K.  
Regarding claim 18, Oguri teaches that the heat-insulating shield member is made of a graphite material (see, e.g., Fig. 1 and ¶[0014] which teaches that the thermal shields (5a) are made of a material such as “black lead” which, in light of the machine translation is understood to mean a carbon-containing material such as graphite), but does not explicitly teach that the thermal conductivity thereof is anisotropic in the thickness direction and a direction orthogonal to the thickness direction, and is formed by pressing the expanded graphite into a compacted sheet shape.  However, in Figs. 1-2 and ¶¶[0048]-[0070] as well as elsewhere throughout the entire reference Okada teaches an embodiment of a system for SiC crystal growth in which a bottom part (28B) of a seed shaft (28) for supporting a SiC seed crystal (32) includes a low heat conductive member (28C) arranged on an upper surface of the bottom part (28B).  The low heat conductive member (28C) possesses a thermal conductivity lower than that of graphite and, as explained specifically in ¶[0070], may be comprised of anisotropic graphite in which the thermal conductivity in the axial direction is lower than the thermal conductivity in a direction perpendicular to the axial direction.  In ¶¶[0080]-[0081] Okada specifically teaches that the use of the heat conductive member (28C) facilitates dissipation of heat within the bottom part (28B) and thereby provides a more uniform temperature across the seed crystal (32).  Thus, in view of the teachings of Okada an ordinary artisan would be motivated to minimize temperature nonuniformities across the heat-insulating shield member of Oguri through the use of a graphite material having an anisotropic thermal conductivity in the thickness and in-plane directions.  In this case the use of a carbon fiber reinforced composite (CFRC) as the heat-insulating shield member as per ¶[0074] of Vladimirov would necessarily involve the use of a graphite material in which thermal 
Oguri, Okada, Vladimirov, and SGL Group do not explicitly teach that the anisotropic graphite material is formed by pressing expanded graphite into a compacted shape.  However, as explained supra, the anisotropic graphite sheet is considered a product-by-process limitation and, hence, the anisotropic graphite sheet of Okada and/or Vladimirov is considered to possess the same properties even if produced by a different process.  Alternatively, in pp. 4-5 of the specification Matsuoka teaches a method of producing a flexible graphite sheet which includes, inter alia, a final step of compressing expanded graphite at room temperature to obtain a graphite sheet having the desired final thickness.  Thus, in view of the teachings of Matsuoka an ordinary artisan would readily recognize that an anisotropic graphite sheet having the properties taught in Okada may be produced by a process which includes pressing expanded graphite into a compacted sheet shape as claimed.  Moreover, since the pressed expanded graphite of Matsuoka is produced in the claimed manner using the same steps it must necessarily possess the same properties, namely a thermal conductivity of between 29 and 40 W/m-K.  



Response to Arguments
Applicant's arguments filed August 30, 2021, have been fully considered, but are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2014/0123892 to Vladimirov, et al. has been introduced to teach the use of a carbon fiber reinforced composite as a low thermally conductive material which exhibits a thermal conductivity sufficiently close to the claimed range of 29 to 40 W/m-K that it would be expected to produce the same results.  
Applicants argue that in Oguri the shield plate (5a) or (5b) is designed to perform thermal radiation rather than to increase the heat insulating characteristics of the shield plate (5a) or (5b) and, as such, there is no motivation to combine the teachings of Oguri and Kogoi.  See applicants’ 8/30/21 reply, pp. 9-12.  Applicants’ argument is noted, but it is pointed out that in ¶¶[0002]-[0010] Oguri teaches that there exists a problem in the prior art apparatus of Fig. 7 in that the temperature across the circular plate (54) is not uniform and that part of the problem is that thermal conduction through the support rod for the circular plate (54) influences the temperature uniformity.  The temperature uniformity is increased by further insulating a top of the circular plate from the support rod by, for example, providing an air gap between a plurality of plates (5a) and (5b) as in Fig. 1 or by increasing a thickness of the plate (5b) in Fig. 3 such that heat radiating from a top of the plate (5a) or (5b) is not influenced by the thermal profile of the post (7) and, hence, is more uniform.  In this regard, the use of a heat insulating material (2) such as the carbon fibers of Kogoi or, more specifically, the carbon fiber reinforced carbon (CFRC) of Vladimirov as the shield plate (5a) or (5b) of Oguri would not reduce the uniformity of heat radiating from the plate (5a) or (5b), but instead would actually function to improve the supra with respect to the rejection of claims 1 and 7, teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30 W/m-K perpendicular to the plane of the sheet.  In this regard the lower thermal conductivity in the vertical direction for a CFRC shield plate would minimize the thermal influence of the supporting post while the higher in-plane thermal conductivity would ensure a more uniform temperature on a top surface of the shield plate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714